Exhibit 10.1

 



2016 Executive & SVP NQSO Agreement

<Participant Full Name>

 

Dear <Participant First Name>,

 

Congratulations, HMS Holdings Corp. (the “Company”) has granted you a stock
option grant under the Company’s Fourth Amended and Restated 2006 Stock Plan, as
amended (the “Plan”). A stock option grant gives you the right to purchase a
specific number of shares of the Company’s common stock at a fixed price,
assuming that you satisfy conditions of the Plan and the implementing grant
agreement. We would like you to have an opportunity to share in the success of
the Company through this stock option grant under the Plan. The following
represents a brief description of your grant. Additional details regarding your
award are provided in the attached Nonqualified Stock Option Grant Agreement
(the “Grant Agreement”) and in the Plan.

 

Stock Option Grant Summary:

 

Date of Grant March 2, 2016 Option Shares <Number of Shares Granted> Exercise
Price per Share $_____ Exercisability One-sixth of the Option Shares on each of
the first, second and third anniversaries of the Date of Grant, with the
remainder becoming exercisable as provided in Exhibit A to the Grant
Agreement.  Each of those dates is an “Exercisability Date.” Term Expiration
Date __________, ____

 

·You have been granted a nonqualified stock option to purchase shares of the
Company’s common stock (“Shares”). The total number of Shares under your grant
is in the chart above under “Option Shares” and the price per share is under
“Exercise Price per Share.”

 

·The potential value of your stock option grant increases if the price of the
Company’s stock increases, but you also have to continue to provide services to
the Company (except as the Grant Agreement provides) to actually receive such
value. Of course, the value of the stock may go up and down over time.

 

·You can’t exercise the stock option (actually purchase Shares) until it becomes
exercisable. Your stock option becomes exercisable as provided in the chart
above under “Exercisability,” assuming you remain an employee or a member of the
Board of Directors of the Company and subject to the terms in the Grant
Agreement.

 

·Whether or not you decide to exercise your stock option and purchase the stock
is your decision, and you have until the stock option expires (which will be no
later than the seventh anniversary of the “Date of Grant” but can end earlier in
various situations) to make that decision.

 

·Once you have purchased the Shares, you will own them and may decide whether to
hold the stock, sell the stock or give the stock to someone as a gift.

 

You can access the Merrill Lynch portal, including updates and additional
information at: https://www29.benefits.ml.com/login/login.aspx. Please email
ir@hms.com with any questions.



 

 



HMS Holdings Corp.

Nonqualified Stock Option Grant Agreement for

Executives and Senior Vice Presidents

 

 

HMS Holdings Corp. (the “Company”) has granted you an option (the “Option”)
under the HMS Holdings Corp. Fourth Amended and Restated 2006 Stock Plan (as it
may be amended from time to time) (the “Plan”). The Option lets you purchase a
specified number (the “Option Shares”) of shares of the Company’s common stock
(“Shares”), at a specified price per Share (the “Exercise Price”).

 

The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Exercise
Price, the Date of Grant, the schedule for Exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

 

The Option is subject in all respects to the applicable provisions of the Plan.
This grant agreement (the “Grant Agreement”) does not cover all of the rules
that apply to the Option under the Plan; please refer to the Plan document.
Capitalized terms are defined either further below in this Grant Agreement or in
the Plan.

 

 

 

 

 

 

 





 

The Plan document is available on the Merrill Lynch website. The Prospectus for
the Plan, the Company’s Registration Statement on Form S-8, the Company’s Annual
Report on Form 10-K, and other filings the Company makes with the Securities and
Exchange Commission are available for your review under the Investor Relations
tab on the Company’s web site (http://investor.hms.com/financials.cfm). You may
also obtain paper copies of these documents upon request to the Company’s
Investor Relations department (ir@hms.com).

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company's stock or of this Option, or the Company's prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

 

No one may sell, transfer, or distribute the Option or the securities that may
be purchased upon exercising the Option without an effective registration
statement relating thereto or an opinion of counsel satisfactory to the Company
or other information and representations satisfactory to it that such
registration is not required.



 



 Page 2

 





In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 



Option Exercisability    While your Option remains in effect under the Option
Expiration section below, you may exercise any exercisable portions of the
Option (and buy the Option Shares) under the timing rules of this section,
provided that you may not exercise the Option for fewer than 100 full Shares at
any particular time unless fewer than 100 remain unexercised.                  
The Option will become exercisable according to the schedule provided in the
Cover Letter to this Grant Agreement assuming that through each Exercisability
Date, (i) if you received the Option in your capacity as an employee of the
Company, you remain an employee or (ii) if you received the Option in your
capacity as a member of the Company’s Board of Directors (the “Board”), you
remain a member of the Company’s Board.  Any fractional shares will be carried
forward to the following Exercisability Date, unless the Compensation Committee
(the “Committee”) selects a different treatment.  For purposes of this Grant
Agreement, employment with the Company will include employment with any
Affiliate whose employees are then eligible to receive awards under the
Plan.  Unless the Committee determines otherwise, if an entity employing you
ceases to be an Affiliate, your employment with the Company will be treated as
ended even though you continue to be employed by that entity.                  
Exercisability will accelerate fully on your disability or death, including with
respect to the Performance Option Shares (as defined in Exhibit A to the Grant
Agreement).  For this purpose, “disability” means permanent and total disability
as defined by Section 22(e)(3) of the Internal Revenue Code of
1986.  Exercisability will continue and increase (until fully exercisable) over
the two (2) years following your date of Retirement.  “Retirement” for this
purpose means cessation of service on or after attaining age 60 and completing
five (5) years of service with the Company.             Change in Control    If
a Change in Control occurs, your Option will be treated as provided in Section
11 of the Plan if, within twenty-four (24) months following the Change in
Control, your employment or service ends on a termination without cause (as
determined by the Committee or the Board), provided also that the Option will
remain outstanding for twelve (12) months following such termination but not
beyond the Term Expiration Date.             Option Expiration   The Option will
expire no later than the close of business on the Term Expiration
Date.  Unexercisable portions of the Option expire immediately when you cease to
be employed (unless you are concurrently remaining or becoming a member of the
Board, or, for a Board member, concurrently remaining or becoming an employee of
the Company).  If the Company terminates your employment or service for cause,
the Option will immediately expire without regard to whether it is then
exercisable.                   Exercisable portions of the Option remain
exercisable until the first to occur of the following (the “Final Exercise
Date”), each as defined further in the Plan or the Grant Agreement:            
        •  Three (3) months (measured to the corresponding date in the month)
after your employment (or directorship) ends if you resign or if the Company
terminates your employment or service without cause (as determined under the
Plan), except as provided above under Change in Control;       • For death or
Disability, the first anniversary of the date employment or service ends; 

 

 Page 3

 



      •  For Retirement, the end of the second year following your date of
Retirement; or        •  The Term Expiration Date.                   The
Committee can override the expiration provisions of this Grant Agreement.      
      Method of Exercise and Payment for Shares   Subject to this Grant
Agreement and the Plan, you may exercise the Option only by providing a written
notice (or notice through another previously approved method, which could
include a voice- or web-based or e-mail system) to the Corporate Secretary of
the Company or to whomever the Committee designates, received on or before the
date the Option expires.  Each such notice must satisfy whatever then-current
procedures apply to that Option and must contain such representations
(statements from you about your situation) as the Company requires.  You must,
at the same time, pay the Exercise Price using one or more of the following
methods:               Cash/Check   cash or check in the amount of the Exercise
Price payable to the order of the Company;               Cashless   an approved
cashless exercise method, including directing the Company              Exercise
  to send the stock certificates (or other acceptable evidence of ownership) to
be issued under the Option to a licensed broker acceptable to the Company as
your agent in exchange for the broker’s tendering to the Company cash (or
acceptable cash equivalents) equal to the Exercise Price and, if you so elect,
any required tax withholdings;               Net Exercise   by delivery of a
notice of “net exercise” to or as directed by the Company, as a result of which
you will receive (i) the number of shares underlying the portion of the Option
being exercised less (ii) such number of shares as is equal to (x) the aggregate
Exercise Price for the portion of the Option being exercised divided by (y) the
Fair Market Value on the date of exercise;               Stock   if permitted by
the Committee, by delivery of Shares owned by you, valued at their Fair Market
Value, provided (i) applicable law then permits such method of payment, (ii) you
owned such Shares, if acquired directly from the Company, for such minimum
period of time, if any, as the Committee may establish in its discretion, and
(iii) the Shares are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar restrictions; or                      any combination
of the above permitted forms for payment.             Withholding   Issuing the
Option Shares is contingent on satisfaction of all obligations with respect to
required tax or other required withholdings (for example, in the United States,
any applicable Federal, state, and local taxes).  The Company may take any
action permitted under Section 14(c) of the Plan to satisfy such obligation,
including satisfying the tax obligations by (i) reducing the number of Option
Shares to be issued to you in connection with any exercise of such Option by the
number of Option Shares (valued at their Fair Market Value on the date of
exercise) that would equal all taxes required to be withheld (at their minimum
withholding levels), (ii) accepting payment of the withholdings directly from
you or from a broker in connection with a Cashless Exercise of the Option, or
(iii) taking any other action under Section 14(c) of the Plan.  If a fractional
share remains after deduction for required withholding, the Company will pay you
the value of the fraction in cash.            

 

 Page 4

 



Compliance with Law   You may not exercise the Option if the Company’s issuing
stock upon such exercise would violate any applicable Federal or state
securities laws or other laws or regulations.  You may not sell or otherwise
dispose of the Option Shares in violation of applicable law.  As part of this
prohibition, you may not use the Cashless Exercise methods if the Company’s
insider trading policy then prohibits you from selling to the market.          
  Additional Conditions to Exercise   The Company may postpone issuing and
delivering any Option Shares for so long as the Company determines to be
advisable to satisfy the following:                     its completing or
amending any securities registration or qualification of the Option Shares or
its or your satisfying any exemption from registration under any Federal or
state law, rule, or regulation;                     its receiving proof it
considers satisfactory that a person seeking to exercise the Option after your
death is entitled to do so;                     your complying with any requests
for representations under the Plan; and/or                     your complying
with any Federal, state, or local tax withholding obligations.            
Additional Representations from You   If you exercise the Option at a time when
the Company does not have a current registration statement (generally on Form
S-8) under the Securities Act of 1933 (the “Act”) that covers issuances of
shares to you, you must comply with the following before the Company will issue
the Option Shares to you.  You must —                     represent to the
Company, in a manner satisfactory to the Company’s counsel, that you are
acquiring the Option Shares for your own account and not with a view to
reselling or distributing the Option Shares; and                     agree that
you will not sell, transfer, or otherwise dispose of the Option Shares unless:  
                    a registration statement under the Act is effective at the
time of disposition with respect to the Option Shares you propose to sell,
transfer, or otherwise dispose of; or                       the Company has
received an opinion of counsel or other information and representations it
considers satisfactory to the effect that, because of Rule 144 under the Act or
otherwise, no registration under the Act is required.             No Effect on
Employment or Other Relationship   Nothing in this Grant Agreement restricts the
Company’s rights or those of any of its Affiliates to terminate your employment
or other relationship at any time and for any or no reason.  The termination of
employment or other relationship, whether by the Company or any of its
Affiliates or otherwise, and regardless of the reason for such termination, has
the consequences provided for under the Plan and any applicable employment or
severance agreement or plan.             Not a Shareholder   You understand and
agree that the Company will not consider you a shareholder for any purpose with
respect to any of the Option Shares until you have exercised the Option, paid
for the shares, and received evidence of ownership.            

 

 Page 5

 



No Effect on Running Business   You understand and agree that the existence of
the Option will not affect in any way the right or power of the Company or its
shareholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.                         Governing Law   The laws of the State of Texas
will govern all matters relating to the Option, without regard to the principles
of conflict of laws.             Restrictive Covenants Clawback   If the Board
or the Committee determines, in its sole discretion, that you violated or are
violating any of the Restrictive Covenants set forth below under the section
titled “Restrictive Covenants,” the Option will immediately terminate without
regard to whether it has then become exercisable or “vested” in whole or in
part.  In addition, the Board or the Committee may, in its sole discretion,
require from you payment or transfer to the Company of the Gain from the Option,
where the “Gain” consists of the greatest of (i) the value of the Option Shares
on the date, within the Recovery Measurement Period, on which you exercised the
Option with respect to such Option Shares, (ii) the value of the Option Shares
received upon exercise during the Recovery Measurement Period, as determined on
the date of the request by the Committee to pay or transfer, (iii) the gross
(before tax) proceeds you received from any sale of the Option Shares during the
Recovery Measurement Period, and (iv) if transferred without sale during the
Recovery Measurement Period, the value of the Option Shares when so
transferred.  The Board or the Committee may determine the recoupment method in
its sole discretion for any portion of the Option transferred (where permitted)
before being exercised.  The “Recovery Measurement Period” means the twelve (12)
months before the date of the determination of violation.  The provisions in
this section are essential economic conditions to the Company’s grant of the
Option to you. By acknowledging receipt of the grant of the Option hereunder,
you agree that the Company may deduct from any amounts it owes you from time to
time (such as any severance or other payments owed following a termination of
employment, as well as any other amounts owed to you by the Company, as
permitted by applicable law) to the extent of any amounts you owe the Company
under this Restrictive Covenants Clawback section.                   You
acknowledge that you would not be receiving the Option described herein but for
your agreement to comply with the Restrictive Covenants.  Likewise, you
acknowledge that you would be unjustly enriched if you violate the Restrictive
Covenants, while being able to retain some or all of the Option Shares or the
gain associated with them.  Furthermore, you acknowledge and agree that the
damages for your breach of the Restrictive Covenants are not subject to
calculation and that the remedies set forth in this Restrictive Covenants
Clawback section, therefore, will only reimburse the Company for a portion of
the damage done.  For this reason, the Company shall be entitled to recover from
you any and all damages the Company has suffered and, in addition, the Company
will be entitled to injunctive relief.  The parties agree that the forfeiture of
the Option and payments described in this section are expressly not the
Company’s exclusive or sole remedy.                      This remedy is in
addition to any other remedies that the Company may have available in law or
equity with respect to breaches of the Restrictive Covenants below.  It is also
in addition to, and not in substitution for, any other clawback laws or policies
that may be adopted from time to time, including any required by Federal law,
such as under Section 304 of the Sarbanes-Oxley Act of 2002 or the Dodd-Frank
Wall Street Reform and Consumer Protection Act.              

 

 Page 6

 



      Payment is due in cash or cash equivalents within ten (10) days after the
Board or the Committee provides notice to you that it is enforcing this
clawback.  Payment will be calculated on a gross basis, without reduction for
taxes or commissions.  The Company may, but is not required to, accept
retransfer of shares in lieu of cash payments.             Restrictive Covenants
  In consideration of the terms of this Option and your access to Proprietary
Information (as defined below), you agree to the following Restrictive
Covenants:                Proprietary Information and Developments    You have
or will be given access to and provided with sensitive, confidential,
proprietary and/or trade secret information (collectively, “Proprietary
Information”) in the course of your employment. Examples of Proprietary
Information include inventions, new product or marketing plans, business
strategies and plans, merger and acquisition targets, financial and pricing
information, software of the Company in various stages of development, including
computer programs in source code and binary code form, software designs,
specifications, programming aids (including “library subroutines” and
productivity tools), programming languages, interfaces, visual displays,
technical documentation, user manuals, data files and databases of the Company,
analytical models, customer/client lists and information, and supplier and
vendor lists and information. You agree not to disclose or use Proprietary
Information, either during or after your employment with the Company, except as
necessary to perform your duties or as the Company may consent in writing.  In
addition, you agree that you will make full and prompt disclosure to the Company
of all inventions, creations, improvements, ideas, discoveries, trade secrets,
secret processes, technology, methods, developments, software and works of
authorship or other creative works, whether patentable or not, that are created,
made, conceived or reduced to practice by you or under your direction or jointly
with others during you employment by the Company, whether or not during normal
working hours or on the premises of the Company  (collectively,
“Developments”).                Non-competition and Non-solicitation   You agree
that while the Company employs you and for a period of twelve (12) months after
your employment ends for any reason, you will not directly or indirectly
(whether as an owner, partner, officer, employee, director, investor, lender,
consultant, independent contractor or otherwise) do any of the following:       
              (i)        Compete.  In the geographical area where the Company
does business or, at the time your employment ends, plans to do business, you
will not engage or assist others in engaging in any business or enterprise that
competes with the Company’s business, including any business or enterprise that
develops, designs, produces, manufactures, markets, licenses, sells, renders, or
provides any product or service that competes with any product or service
actually or planned to be developed, designed, produced, manufactured, marketed,
licensed, sold, rendered, or provided by the Company while you are or were
employed by the Company; provided that your passive ownership of not more than
1% of the outstanding stock of a publicly-held company will not, by itself,
violate this provision.  For purposes of this Grant Agreement, you agree that
the Company does business throughout and plans to do business throughout the
United States;            

 

 Page 7

 



        (ii)      Solicit Clients, Customers, or Accounts.  You will not, either
alone or in association with others, actually or attempt to solicit, divert, or
take away the business or patronage of any of the Company’s clients, customers,
or accounts, or prospective clients, customers, or accounts, that the Company
contacted, solicited, or served while you were employed by the Company or about
which you have Proprietary Information, provided that this provision does not
prevent you from soliciting clients, customers, or accounts (if you are not
using Proprietary Information to do so) for purposes that are not in actual or
potential competition with the Company;                      (iii)      Solicit
Company Employees and Independent Contractors.  You will not, either alone or in
association with others, actually or attempt to (x) solicit, recruit or induce
any Company employee or independent contractor who was employed or engaged by
the Company at any time during the twelve (12) month period preceding the end of
your employment, and who, at any time during the same twelve (12) month period,
had knowledge of Proprietary Information and/or made Developments, to leave the
Company’s service to engage in any business or enterprise that competes with the
Company’s business or (y) solicit, recruit or engage as an employee or
independent contractor in any business or enterprise that competes with the
Company’s business any individual whom the Company employed or engaged at any
time during the twelve (12) month period preceding the end of your employment,
and who, at any time during the same twelve (12) month period, had knowledge of
Proprietary Information and/or made Developments, except for an individual whose
employment or other service relationship with the Company ended at least six (6)
months before the date of your action; and/or                      (iv)
     Disclose or Utilize Product Development.  You will not, either alone or in
association with others, disclose to, or utilize for the benefit of, any entity
other than the Company, any systems or product development ideas, concepts, or
strategies that you or others in communication with you explored, generated,
initiated, or discussed for potential implementation during your employment with
the Company, even if the Company has not implemented such ideas, concepts, or
strategies by the time your employment with the Company ends.                  
  For the purposes of subsection (ii) “Solicit Clients, Customers, or Accounts”,
the terms “customer,” “client,” or “account” as applied to governmental agencies
will mean the agency or department for which any of the products or services of
the Company are sold or performed during the applicable period, any related
program office, and any agency, department, or office that succeeds to the
functions of any agency, department, or office to which the Company then
provides or within the preceding twelve (12) months provided goods or services
(to the extent that the successor replaces part or all of the customer or client
to which the Company provided goods or services).            

 

 Page 8

 



  General   To the extent you and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, you and the Company acknowledge
and agree that such different or inconsistent terms shall not in any way affect
or have relevance to the Restrictive Covenants contained herein, and that the
terms of these Restrictive Covenants do not supersede or amend any others
currently in place, or any such future terms, unless otherwise specified by the
Company in writing.  By accepting this Option grant, you agree the provisions of
this Restrictive Covenants section (and the related Restrictive Covenants
Clawback section) are reasonable and necessary to protect the legitimate
interests of the Company.              Notices     Any notice you give to the
Company must follow the procedures then in effect.  If no other procedures
apply, you must send your notice in writing by hand or by mail to the office of
the Company’s Corporate Secretary (or to the Chair of the Committee if you are
then serving as the sole Corporate Secretary).  If mailed, you should address it
to the Company’s Corporate Secretary (or the Chair of the Committee) at the
Company’s then corporate headquarters, unless the Company directs optionees to
send notices to another corporate department or to a third party administrator
or specifies another method of transmitting notice.  The Company and the
Committee will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company’s personnel or other business records.  You and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice by general announcements to optionees.           
  Amendment     Subject to any required action by the Committee or the
shareholders of the Company, the Company may cancel the Option and provide a new
award in its place, provided that the award so replaced will satisfy all of the
requirements of the Plan as of the date such new award is made and no such
action will adversely affect the Option to the extent then exercisable.        
    Plan Governs     Wherever a conflict may arise between the terms of this
Grant Agreement and the terms of the Plan, the terms of the Plan will
control.  The Committee may adjust the number of Option Shares and the Exercise
Price and other terms of the Option from time to time as the Plan provides.  



 

 

 

 

 

 



 Page 9

 

 

Exhibit A

 

The exercisability of 50% of the Shares covered by the Option (the “Performance
Option Shares”) is subject to the following conditions:

 

A.    Service Condition

 

The Performance Option Shares will become exercisable according to the
applicable schedule described in Paragraph C below, provided you remain employed
by the Company as of each applicable exercisability date set forth below.

 

B.    Performance Conditions

 

1.     The Company’s average closing price per Share as reported on the NASDAQ
Global Select Market during at least one measurement period (as described below)
must be at least 25% higher than the Exercise Price per Share specified in the
Stock Option Grant Summary.

 

2.     The measurement period will consist of the applicable trading days in any
consecutive thirty (30) calendar day period preceding the first, second and/or
third anniversaries of the Date of Grant.

 

3.     On each anniversary of the Date of Grant (or as promptly as practicable
thereafter), the Company will calculate the average closing price for the
applicable measurement periods preceding such date in order to determine if the
performance condition has been satisfied.

 

C.Exercisability

 

1.     Performance Condition Achieved prior to First Anniversary of the Date of
Grant. If the performance condition is achieved prior to the first anniversary
of the Date of Grant, the Performance Option Shares will become exercisable in
equal installments pursuant to the following schedule:

 

Exercisability Date Proportion of Performance Option Shares Exercisable as of
the Exercisability Date

1st anniversary of Date of Grant

2nd anniversary of Date of Grant

3rd anniversary of Date of Grant

One-third of the Performance Option Shares

One-third of the Performance Option Shares

One-third of the Performance Option Shares

 

2.     Performance Condition Achieved after First Anniversary but before Second
Anniversary of the Date of Grant. If the performance condition is achieved after
the first anniversary but before the second anniversary of the Date of Grant,
the Performance Option Shares will become exercisable pursuant to the following
schedule:

 

Exercisability Date Proportion of Performance Option Shares Exercisable as of
the Exercisability Date

1st anniversary of Date of Grant

2nd anniversary of Date of Grant

3rd anniversary of Date of Grant

-0-

Two-thirds of the Performance Option Shares

One-third of the Performance Option Shares

 

3.     Performance Condition Achieved after Second Anniversary but before Third
Anniversary of the Date of Grant. If the performance condition is achieved after
the second anniversary but before the third anniversary of the Date of Grant,
the Performance Option Shares will become fully exercisable as of such third
anniversary pursuant to the following schedule:

 

 Page 10

 



Exercisability Date Proportion of Performance Option Shares Exercisable as of
the Exercisability Date

1st anniversary of Date of Grant

2nd anniversary of Date of Grant

3rd anniversary of Date of Grant

-0-

-0-

100% of the Performance Option Shares

 

4.     Performance Condition Not Achieved before the Third Anniversary of the
Date of Grant. Except in the event of death, Disability or a Change of Control
prior to the third anniversary of the Date of Grant (in which case the terms set
forth in the Grant Agreement will apply and, for the avoidance of doubt, the
performance condition will no longer be applicable), if the performance
condition is not achieved by the third anniversary of the Date of Grant, no
portion of the Performance Option Shares will become exercisable and the
Performance Option Shares shall be forfeited.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 11



 

 